DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/13/2022 has been entered. Claims 1-12 and 15-20 remain pending in the application. 
The specification was received on 7/13/2022. This specification is acceptable.
The drawings were received on 7/13/2022. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/826,711, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application do not disclose “the controller is configured to calculate a real time amount of daughter radioisotope that is available in the generator during the establishment of an equilibrium for decay of the parent radioisotope into its daughter radioisotope; and the controller provides real time information during establishment of the equilibrium, said information comprising the available amount of daughter isotope that can be infused to the patient” as required by claim 1. Accordingly, claims 1-12 and 15-20 are not entitled to the benefit of the prior filed application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
41 in paragraph 0034.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, 11, 12 and 20 are objected to because of the following informalities:  
Claim 2 recites the limitation “the flow rate of infusion” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation “the duration of infusion” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the time lapsed” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, line 7, the limitation “a generator line” should be amended to recite “the generator line” to refer to “a generator line” recited in claim 11, line 3.

Claim 11 recites the limitation “the radioactivity” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the radioactivity per volume” in line 12. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the patient requirement” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 20, line 3, the limitation “a patient” should be amended to recite “the patient” to refer to “a patient” recited in claim 1, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al. (WO 2014/036627 A1) and further in view of Shanks et al. (US 2012/0285294 A1).
Regarding claim 1, Lefort teaches a radioisotope elution system 14 (figures 3 and 9) comprising a radioisotope generator 8 containing a parent radioisotope (82SR) that decays into a daughter radioisotope (82RB), a patient line 40 for infusing a patient with a daughter radioisotope eluate generated by the generator 8, a pump 6 for pumping an eluant (paragraph 0031, lines 1-7, “saline solution”) from an eluant reservoir 4 into the generator 8, and a controller 28 (paragraph 0031, lines 7-10) for controlling the pump 8; wherein the radioisotope elution system 14 is characterized in that: 
-the controller is configured to provide real time information during the establishment of the equilibrium, said real time information comprising the amount of eluted daughter radioisotope (paragraphs 0034, 0044) that can be infused to the patient but is silent regarding the controller is configured to calculate a real time amount of daughter radioisotope that is available in the generator during an establishment of an equilibrium for decay of the parent radioisotope into the daughter radioisotope.
However, Shanks teaches a design of a multiple generator elution system wherein the controller (paragraph 0010, paragraph 0036, thirty minutes time interval is an example and therefore, one of ordinary skill in the art could make time interval shorter if desired) is configured to calculate a real time amount of daughter radioisotope that is available in the generator during an establishment of an equilibrium for decay of the parent radioisotope into the daughter radioisotope for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lefort to incorporate the controller is configured to calculate a real time amount of daughter radioisotope that is available in the generator during the establishment of an equilibrium for decay of the parent radioisotope into the daughter radioisotope as taught by Shanks for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).

Regarding claim 2, Lefort discloses wherein the real time information (paragraphs 0044, 0046) further comprises the flow rate of infusion that is requested to infuse said available amount, and/or the duration of infusion that is requested to infuse said available amount.

Regarding claim 3, Lefort discloses wherein the radioisotope elution system further comprises a user interface 44, 50, 52 (figures 3 and 9), and wherein the controller (paragraph 0072) is configured to display the real time information on the interface.

Regarding claim 4, Lefort discloses wherein the available amount of daughter radioisotope is displayed in terms of activity dose unit (paragraph 0072, lines 4-7, paragraph 0043, the concentration is construed as “activity dose unit”).

Regarding claim 5, Lefort discloses wherein the controller (paragraph 0061, time for decay of the parent radioisotope) is further configured to calculate time lapsed for decay of the parent radioisotope into the daughter radioisotope but silent regarding wherein the controller is further configured to calculate the time lapsed until the establishment of the equilibrium for decay of the parent radioisotope into the daughter radioisotope.
However, Shanks teaches wherein the controller (paragraphs 0036, 0039, paragraph 0052, Equation 1, using equation 1, one can calculate the time lapsed until the establishment of the equilibrium) is further configured to calculate the time lapsed until the establishment of the equilibrium for decay of the parent radioisotope into the daughter radioisotope for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the controller of Lefort to include wherein the controller is further configured to calculate the time lapsed until the establishment of the equilibrium for decay of the parent radioisotope into the daughter radioisotope as taught by Shanks for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).

Regarding claim 6, Lefort is silent regarding wherein the controller is configured to provide the real time information about the time lapsed until the establishment of the equilibrium for decay of the parent radioisotope into the daughter radioisotope.
However, Shanks discloses wherein the controller is configured to provide the information about the time lapsed (paragraphs 0036, 0039, paragraph 0052), until the establishment of the equilibrium for decays of the parent radioisotope into the daughter radioisotope for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the controller of Lefort to incorporate wherein the controller is configured to provide the information about the time lapsed until the establishment of the equilibrium as taught by Shanks for the purpose of efficiently meeting the infusion demand while maximizing the useful life of each generator and minimizing waste (paragraph 0036, lines 1-10).

Regarding claim 8, Lefort discloses wherein a following patient infusion is pre-programmed (paragraph 0040, “software control”, “fully automated”) and wherein the controller (paragraphs 0047, 0048) starts a patient infusion corresponding to said pre-programmed patient infusion automatically when the available of daughter radioisotope in the generator has reached a sufficient amount for infusing the following pre-programmed patient infusion.

Regarding claim 10, Lefort discloses wherein the daughter radioisotope is rubidium-82 (paragraph 0048, lines 3-5, “82Rb activity”, paragraph 0037, “82Rb concentration”).

Regarding claim 11, Lefort discloses wherein the radioisotope elution system 14 (figures 3 and 9) further comprises: 
a generator line (line between elements 30 and 22) by which the eluate exits the generator 8; 
a tubing line (integrated line formed by element 5, element 18, element 33, element 40 and the line between elements 22 and 26) that directs the eluant from the eluant reservoir 4 to the generator, wherein the tubing line system comprises a first valve 16 that directs alternatively the eluant to the generator 8 or a bypass line 18, wherein the bypass line 18 is merged with a generator line at a merging point 22; 
wherein the system 14 further comprises a radioactivity detector 20 (paragraph 0034) downstream the merging point 22 for detecting the radioactivity of a mixture of the daughter radioisotope eluate generated by the generator and the eluant directed by the bypass line 18; 
wherein the controller 28 controls the first valve 16 and the pump 6 for adjusting: 
the radioactivity per volume at the merging point (paragraphs 0037, 0038), or 
a flow rate of the mixture at the merging point (paragraphs 0043, 0054), or 
both.

Regarding claim 15, Lefort discloses wherein the daughter radioisotope is rubidium-82 (paragraph 0003, “82Rb”).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al. (WO 2014/036627 A1) in view of Shanks et al. (US 2012/0285294 A1) and further in view of Barney (US 7,331,340 B2).
Regarding claims 7 and 9, Lefort/Shanks (hereinafter referred as “modified Lefort”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lefort is silent regarding wherein the controller notifies a user of the system immediately once the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system. Shanks discloses wherein the controller notifies a user of the system regarding the time when the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system (paragraph 0036, lines 14-20) wherein the notification is audible or visual or both (the data is displayed on the screen) however, modified Lefort is silent regarding wherein the controller notifies a user of the system immediately once the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system. However, one can construe that the claimed limitation is taught by Shank because user takes a look at display to see the eluted schedule a minute/few seconds before the scheduled elution then Shanks can be construed to be teaching wherein the controller notifies a user of the system immediately once the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system.
Furthermore, Barney teaches a design of a medicament dispensing system comprising wherein the controller 708 (column 3, lines 62-67, column 9, lines 51-61) notifies a user of the system immediately once the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system wherein the notification is audible or visual (color lights are displayed) or both for the purpose of indicating appropriate information to the user so that the user can take appropriate actions (column 9, lines 51-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the controller of modified Lefort to incorporate wherein the controller notifies a user of the system immediately once the available amount of daughter radioisotope reaches a needed amount that the user has entered into the system wherein the notification is audible, visual or both as taught by Barney for the purpose of indicating appropriate information to the user so that the user can take appropriate actions (column 9, lines 51-67).
It is further construed that one of ordinary skill in the art, when modifying the modified Lefort in view of Barney will result in having an indicator placed that indicates the availability of daughter radioisotope reaches a needed amount that the user has entered into the system. Alternatively, one of ordinary skill in the art could modify the modified Lefort in view of Barney to have an indicator indicating the availability of daughter radioisotope eluate. In both interpretations/modifications, the amount of daughter radioisotope needed to be delivered to the patient will be present in the device. The amount of daughter radioisotope in the generator or daughter radioisotope eluate in modified Lefort can be construed to be equivalent to the medication amount in the canister of Barney. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al. (WO 2014/036627 A1) in view of Shanks et al. (US 2012/0285294 A1) and further in view of Leung (US 6,440,386 B1).
Regarding claim 12, modified Lefort discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lefort further discloses wherein the radioactivity per volume or the flow rate is determined in accordance with the patient requirement (paragraph 0043, the flow is determined based on the patient’s input data i.e. patient requirement). Modified Lefort is silent regarding wherein the patient requirement is based on at least one characteristic of the patient, said at least one characteristic of the patient is age, body weight, sex, body mass index, body circumference and/or a surface area.
However, Leung discloses a design of a radiotherapeutic agent wherein wherein the patient requirement is based on at least one characteristic of the patient, said at least one characteristic of the patient is age, body weight, sex, body mass index, body circumference and/or a surface area (column 9, lines 46-53) for the purpose of delivering an appropriate customized amount of the daughter radioisotope eluate dosage to the patient (column 9, lines 46-53).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the patient requirements of modified Lefort as taught by Leung for the purpose of delivering an appropriate customized amount of the daughter radioisotope eluate dosage to the patient (column 9, lines 46-53).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lefort et al. (WO 2014/036627 A1) in view of Shanks et al. (US 2012/0285294 A1) and further in view of Jackson et al. (US 2008/0242915 A1).
Regarding claim 16, modified Lefort discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Lefort is silent regarding the radioisotope elution system further comprises a radioisotope imaging device for imaging the patient or an organ or a part of the patient; wherein the controller is connected to an imaging software of the radioisotope imaging device.
However, Jackson teaches a system and method for infusion of radiopharmaceuticals to perform imaging wherein the system 100 (figure 1) further comprises a radioisotope imaging device 114, 116 for imaging the patient or an organ or a part of the patient; wherein the controller 146 is connected to an imaging software (although not explicitly recited but there has to be a software that allows operation of all the elements especially elements 142, 144 inside element 114, 116 with respect to instructions received from element 146, paragraph 0048) of the radioisotope imaging device 114, 116 for the purpose of improving the efficiency and minimizing occupational exposure to radioactivity during PET imaging (paragraph 0036).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the radioisotope elution system of modified Lefort to incorporate a radioisotope imaging device for imaging the patient or an organ or a part of the patient; wherein the controller is connected to an imaging software of the radioisotope imaging device as taught by Jackson for the purpose of improving the efficiency and minimizing occupational exposure to radioactivity during PET imaging (paragraph 0036).

Regarding claim 17, modified Lefort discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Lefort is silent regarding wherein the controller is configured to start an image acquisition at a predetermined time after the patient infusion has begun or has ended.
However, Jackson teaches wherein the controller is configured to start an image acquisition at a predetermined time after the patient infusion has begun or has ended (paragraph 0056, lines 1-4) for the purpose of following a well-known approach to capture the image of the patient or patient’s organ (paragraph 0056, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the controller of modified Lefort to incorporate wherein the controller is configured to start an image acquisition at a predetermined time after the patient infusion has begun or has ended as taught by Jackson for the purpose of following a well-known approach to capture the image of the patient or patient’s organ (paragraph 0056, lines 1-4).

Regarding claim 18, modified Lefort discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Lefort is silent regarding wherein the radioisotope elution system further comprises a tubing system interconnecting the radioisotope elution system with a stress agent reservoir, wherein the controller is configured to control the infusion of a stress agent contained in the stress agent reservoir to the patient.
However, Jackson teaches wherein the system further comprises a tubing system 428, 206 interconnecting the radioisotope elution system (see “S” in figure 4 below) with a stress agent reservoir 424 (paragraph 0075, lines 4-10), wherein the controller 146 is configured to control (paragraph 0056, lines 7-11) the infusion of a stress agent contained in the stress agent reservoir 424 to the patient for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Jackson to incorporate wherein the radioisotope elution system further comprises a tubing system interconnecting the radioisotope elution system with a stress agent reservoir, wherein the controller is configured to control the infusion of a stress agent contained in the stress agent reservoir to the patient as taught by Jackson for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).

    PNG
    media_image1.png
    725
    604
    media_image1.png
    Greyscale



Regarding claim 19, modified Lefort discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Lefort is silent regarding wherein the stress agent infusion is performed at a predetermined time prior to infusing the daughter radioisotope eluate to the patient.
However, Jackson teaches wherein the stress agent infusion is performed at a predetermined time prior to infusing the daughter radioisotope eluate to the patient (paragraph 0056, lines 7-11, “introducing a pharmaceutical stress agent followed by injection of radiotracer”, the time between introduction of a pharmaceutical stress agent and injection of radiotracer is construed as predetermined time) for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the radioisotope elution system of modified Lefort to incorporate wherein the stress agent infusion is performed at a predetermined time prior to infusing the daughter radioisotope eluate to the patient as taught by Jackson for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).

Regarding claim 20, modified Lefort discloses wherein the stress agent infusion is automated and the controller is configured to control the dose of stress agent and the pre-determined time prior to infusing a patient with a daughter radioisotope eluate.
However, Jackson teaches wherein the stress agent infusion (paragraph 0056, lines 7-11, paragraph 0058, lines 12-14) is automated and the controller 146 is configured to control the dose of stress agent and the pre-determined time prior to infusing a patient with a daughter radioisotope eluate (paragraph 0056, lines 7-11, “introducing a pharmaceutical stress agent followed by injection of radiotracer”, the time between introduction of a pharmaceutical stress agent and injection of radiotracer is construed as predetermined time) for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the radioisotope elution system of modified Lefort to incorporate wherein the stress agent infusion is automated and the controller is configured to control the dose of stress agent and the pre-determined time prior to infusing a patient with a daughter radioisotope eluate for the purpose of using a well-known imaging approach to scan the patient or the patient’s organ (paragraph 0056, lines 7-11).
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 (under title “Priority”) that applicant respectfully disagrees with the Office’s contention that the Provisional Application No. 62/826,711 to which the present applicant claims the benefit to priority, fails to provide support or enablement for the present claims. Applicant further provides the reason for disagreement that prior application broadly discloses the controller which controls various activity of the radioisotope elution system and specific features of the controller are clarified in the present application. Therefore, applicant requests to main the present application’s benefit of priority to Provisional Application No. 62/826,711. Examiner respectfully disagrees. Since the specific features of the controller are clarified in the present application, the controller structure is well-defined and possibly changed from the controller discussed in the Provisional Application. The applicant might be having the same controller in the present application and the Provisional Application. However, one of ordinary skill in the art would not be able to envision if the controller of Provisional Application will be capable to perform the functions disclosed in the present application due to lack of specific features of the controller in the Provisional Application. Therefore, the present application is not entitled to the benefit of the prior filed application.

Applicant argues on pages 11-12 (under title “Rejection Under 35 U.S.C. 112”) that applicant respectfully disagrees that the original application lacks the information that those of ordinary skill in the art would require in order to make and use the claimed invention because applicant’s disclosure describes the positron detector is controlled by the controller which is itself equipped with software or a computerized system that automatically calculates the real-time amount of daughter radioisotope that can be infused to the patient. Examiner respectfully disagrees. While application does disclose the use of software (paragraph 0056-0058 in applicant’s original disclosure), the software is either an imaging software or the software is performing a specific task of displaying an alert etc. However, the entire specification is silent regarding whether the controller is a device that operates solely or partially on the software or computerized system. The original disclosure does describe the controller being capable to operate with the software but is silent regarding whether entire/all controller operations are performed based on the software. Additionally, the original disclosure do not describe the controller structure (such as whether controller is a mechanical device or an electrical component such as circuit etc.). Therefore, the original application lacks the information that those of ordinary skill in the art would require in order to make and use the claimed invention.

Applicant argues on page 12, line 5-page 13, line 10 that the combination of Lefort and Shanks fails to disclose the claimed limitation “the controller is configured to calculate a real time amount of daughter radioisotope that is available in the generator during an establishment of an equilibrium for decay of the parent radioisotope into the daughter radioisotope” because the Shanks’ functionality is different from applicant’s invention. Applicant continues to argue that Shanks discloses calculating the amount of daughter radioisotope required for the delivery whereas the presently claimed system is able to produce a real time calculation of the amount of daughter radioisotope. Examiner respectfully disagrees. While Shanks purpose is to ensure that the control system meets the dosage demands, Shanks does involve determining the real time information of the calculation of the amount of daughter radioisotope. The primary purpose of Shanks invention is to meet the dosage demands whereas the primary purpose of the applicant’s invention is to infuse the radioisotope into the patient’s body. However, to meet Shanks’ invention, real time determination of the daughter radioisotope is required. Without determination of the daughter radioisotope, Shank will not be able to determine the best fit elution profile or schedule for the dosage delivery. Additionally, Shanks discloses an equation in paragraph 0052 to determine the Tc-99m activity in real time. Therefore, when looking Shanks in entirety, one of ordinary skill in the art would construe that Shanks teaches the limitations that Lefort fails to disclose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783